Citation Nr: 1313376	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  07-31 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to March 5, 2009 for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from January 1991 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) following a December 2012 Order from the United States Court of Appeals for Veterans Claims (Court) vacating the Board's February 2012 decision.  The Court's Order granted a joint motion for remand (JMR) and returned the matter to the Board for action consistent with the JMR and subsequent Court Order.  This matter was originally on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that, in relevant part, increased the Veteran's rating for reflex sympathetic dystrophy (RSD) of the left leg from 20 percent to 30 percent, effective from August 16, 2005. 

The JMR and December 2012 Order found that the Board erred in its February 2012 decision in failing to address the issue of the effective date for the award of TDIU in light of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that, "When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id at 454.  In that regard, entitlement to TDIU was granted in a January 2011 rating decision, effective March 5, 2009.  The Veteran subsequently asserted on multiple occasions that the effective date of the award of TDIU should be from at least the time of his claim for increased rating for RSD of the left leg.  In relevant part, in March 2003 the Veteran reaggravated his RSD of the left leg and from that time he contends he has been unable to work.

In addition to the foregoing, the Veteran was afforded a Board hearing before the undersigned in April 2011.  A transcript of the proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

For the time period prior to the Veteran's current effective date for TDIU, March 5, 2009, the Veteran has established service connection for RSD of the left leg, rated (during periods pertinent to this appeal) as 20 percent disabling from August 20, 1991, 30 percent disabling from August 16, 2005, and 40 percent disabling from October 8, 2008; right knee patellofemoral pain syndrome associated with RSD of the left leg, rated as 10 percent disabling from October 9, 2007; and eczematous dermatitis, rated as noncompensable from November 17, 2004.  The Veteran's combined rating during the applicable appellate time period was 20 percent from August 20, 1991, 30 percent from August 16, 2005, 40 percent from October 9, 2007, and 50 percent from October 8, 2008.

Total disability is considered to exist when there is any impairment, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2012).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2) (2012).

TDIU may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities with at least one disability rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a) (2012).  Marginal employment may be held to exist, on a facts found basis, such as a sheltered workshop.  Factors to be considered include the Veteran's education and employment history.  Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a) (2012); see 38 C.F.R. § 4.19 (2012) (age is not a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Also, where a veteran is determined to be unemployable due to service-connected disabilities, but does not meet the criteria found at 38 C.F.R. § 4.16(a), then the case should be submitted to the Director, Compensation and Pension (C&P) Service for extraschedular consideration.  38 C.F.R. § 4.16(b) (2012); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).

In this case, the Board notes potentially conflicting evidence of record with respect to the Veteran's employability for the period prior to March 5, 2009.  In that regard, a July 2007 VA examination report concluded, "In my opinion it is not [as] likely as not that [the Veteran] could not get some type of sedentary work."  In addition, the March 2003 finding of the Social Security Administration (SSA) that the Veteran was disabled was due primarily to a non-service connected back disability and only secondarily to the Veteran's service-connected RSD of the left leg.

By contrast, the majority of the medical evidence of record indicates that the Veteran is unemployable due solely to his service-connected disabilities.  For example, a February 2005 private treatment record noted that the Veteran was ambulatory with crutches and was unable to put weight down on the left lower extremity.  There also was discoloration and swelling.  "Due to the above limitations, [the Veteran] would be limited to less than sedentary work."  A September 2005 treatment record from a VA neurologist that stated that the Veteran's RSD of the left leg, "seems to affect significant portions of his life, preventing him from working."  An October 2005 letter from a private physician noted that the Veteran was "permanently disabled."  An April 2010 VA examination report concluded that the Veteran's RSD, chronic pain syndrome and left above knee amputation does prevent the Veteran from performing any activities of work that are consistent with his prior education, training, and prior work experience.  While the April 2010 VA examination report did not explicitly find that the Veteran was unemployable prior to the October 2009 amputation, the examiner did note that prior to the amputation the left lower extremity had become "virtually nonfunctional."  Moreover, the subsequent January 2011 rating decision assigned an effective date of March 3, 2009, for the grant of entitlement to TDIU, indicating that the RO interpreted the examiner's findings to indicate unemployability prior to the amputation.  The rating decision specifically noted that the assigned effective date was the first date that the Veteran met the schedular requirements for TDIU, but the rating decision failed to discuss whether an effective date prior to March 3, 2009 was appropriate on an extraschedular basis.

The Board is not able to grant an earlier effective date for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance.  See Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009); Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board cannot award a TDIU under § 4.16(b) in the first instance because it has no power to do so).  Although the Board may not award benefits under § 4.16(b) in the first instance, it may adjudicate whether a referral to the appropriate officials is warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the appropriate officials, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In light of the foregoing, the RO is instructed to refer the issue of entitlement to an effective date prior to March 5, 2009 for TDIU to the Director of the VA Compensation and Pension Service for extraschedular consideration.

The RO should also take this opportunity to obtain the relevant records of any and all recent VA medical treatment, from March 2010 to the present.

Accordingly, the case is REMANDED for the following action:
1.  Obtain all medical records and hospitalization records from all applicable VA medical facilities from March 2010 to the present.  If there are no such records, this should be documented in the claims file.

2.  After the above and any other necessary development has been completed, to the extent possible, the case should be forwarded to the Director of the Compensation and Pension Service for extraschedular consideration of the Veteran's TDIU award for the period prior to March 5, 2009, pursuant to the provisions of 38 C.F.R. § 4.16(b).

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

